DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Applicant’s amendment filed June 17, 2021, has been entered.  Prior to the amendment, claims 1-19 were pending in the application.  In the amendment, claim 19 is canceled.  Accordingly, after entry of the amendment, claims 1-18 are pending in the application; of these, claims 1 and 17 are independent.  All of the currently pending claims have been examined in the present Office action.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 18 July 2019. It is noted, however, that applicant has not filed a certified copy of the Australian application as required by 37 CFR 1.55.

Election/Restrictions
4.	Applicant’s election of Group I (claims 1-18) in the reply filed on 17 June 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
5.	The disclosure is objected to because of the following informalities: in paragraph [0012], it appears that “fiduciary marker” should read “fiducial marker”.  A “fiducial marker” is an object used to indicate a measurement reference point either to indicate scale or an original position or to aid more precise measurement.  A “fiduciary” is a person who holds a position of trust between parties for legal or financial reasons.  Further, note the proper terminology (i.e., “fiducial markers”) used in the title of the publication cited in paragraph [0043] of the specification.
Appropriate correction is required.

Claim Objections
6.	Claim 3 is objected to because of the following informalities: it appears that the recitation “fiduciary marker”, in line 1 of claim 3, should read “fiducial marker” (see the Specification objection above).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-5, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., U.S. Patent Application Publication No. 2016/0231426 (“Smith”) in view of Stephens, U.S. Patent No. 4,647,784.
	Smith discloses a system for controlling a mining machine (e.g., LHD loader 10; see Figs. 1-2 and paragraph [0021]) in an underground mine.  The system includes a rotatable laser source and return light sensor that provides an indication of distance and return light intensity at multiple different rotation angles (i.e., Lidar unit 32, which may emit light from a single laser that is reflected by a rotating mirror and includes one or more detectors to receive laser light reflected from a scanned portion of a worksite; see paragraph [0028]).  A processor (e.g., controller 18) receives data from the Lidar unit 32 (see, e.g., paragraph [0028]) for determining absolute co-ordinate position of the mining machine (controller 18 compares input data 102 from the Lidar unit 32 to reference data 109 from a Lidar map file to determine a position of the machine; see paragraphs [0031] and [0035]).  Smith also discloses at least one co-ordinate reference point (e.g., reference signal devices 34, 37) that provides at least a 2D coordinate position and is disposed at a sidewall or ceiling of the underground mine (see paragraph [0038]).  The reference point disclosed by Smith, however, is a radio frequency device and, thus, does not include a pattern of varying reflectivity, as recited in independent claim 1, or a pattern resulting in multiple intensity values of reflected laser light, as recited in independent claim 17.
	In the same field of endeavor, Stephens discloses a system for controlling a vehicle that includes a vehicle-mounted rotatable laser source and a return light sensor (see scanner head 12; Fig. 2) and at least one co-ordinate reference point that includes 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Stephens, to provide an optical reference point having a pattern of varying reflectivity, in place of or in addition to the radio frequency reference points of Smith, in order to enhance the accuracy of the Smith system and/or to eliminate the need for a separate radio frequency sub-system (since the Smith system already incorporates a laser scanning device that could be used to detect and read the optical reference points).
	With respect to claim 5, Stephens discloses a rectangular pattern of dark and light areas (see Fig. 3).
	With respect to claim 7, the spatial information in Stephens includes one or more rotation angles of the laser source at which the reference point is detected (see, e.g., col. 4, lines 2-13).
	With respect to claims 8 and 11, the spatial information in Stephens includes the indication of distance for the rotation angle at which the reference point is detected (see col. 5, lines 4-16).
	With respect to claims 9-10, the spatial information in Stephens includes a pose of the pattern relative to the machine/vehicle (i.e., an “angular bearing of the vehicle”; see col. 4, lines 2-13).
	With respect to claim 12, Smith discloses that the reference point (e.g., signal device 34) has a device identifier associated therewith (e.g., a unique MAC address; 
	With respect to claim 13, Stephens discloses determining vehicle position by performing triangulation based on direction angles from multiple reference points (see, e.g., Abstract).
	With respect to claim 14, Smith discloses, for example, the use of radio frequency sensors in addition to the return light sensor (see, e.g., paragraph [0037]).
	With respect to claim 15, Smith discloses, for example, the use of an inertial navigation system (i.e., movement sensors 14 that provide the processor 18 with information indicative of velocity, acceleration and/or turning rate of the machine 10; see paragraph [0023]).
	With respect to claim 16, Smith discloses the use of a Kalman filter (see paragraph [0060]).

12.	Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Stephens as applied to claims 1 and 17 above, and further in view of Davis et al., U.S. Patent Application Publication No. 2019/0369255 (“Davis”).
As discussed above, the combination of Smith and Stephens meets all of the limitations of claims 1 and 17.  The combination does not, however, specifically disclose a continuous miner, as recited in claims 2 and 18.

It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Davis, to use the control system and method of Smith, as modified in view of Stephens, in conjunction with a continuous miner, in order to ensure that the continuous miner is properly positioned and oriented when creating a cut.

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Stephens as applied to claim 5 above, and further in view of Jin, U.S. Patent Application Publication No. 2019/0294898).
As discussed above, the combination of Smith and Stephens meets all of the limitations of claim 5.  The combination does not, however, specifically disclose the use of a QR code or an ArUco code, as recited in claim 6.
	In the same field of endeavor, Jin discloses a vehicle localization system including sensors 62a-62n (Fig. 1) for imaging or scanning infrastructure elements 70a - 70p (e.g., road signs; see Fig. 5).  Jin teaches providing the infrastructure elements with digitally encoded data elements 110a - 110p in the form of, for example, a QR code (see, e.g., paragraph [0020]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Jin, to structure the .

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Preston et al. discloses a system for guiding a TBM in which a laser scanning device is used to map the tunnel walls and also to detect and locate unique reflective monuments that can be identified by their specific reflectivity.  Puura et al. discloses a system for tracking a mining machine in an underground mine using a machine-mounted rotating laser scanning device and positioning markers.  Cunningham discloses an underground mine mapping vehicle that uses an imaging system to determine an initial vehicle location relative to a known reference point and then uses inertial measuring means to update vehicle location as it moves away from the reference point.  Hakkinen discloses a mining vehicle having a laser scanning device that can read control marks placed throughout the mine.  Larsson et al. discloses a system in which a mining vehicle has a laser scanning device that scans the real-time environment surrounding the vehicle and compares the scanned data to previously-acquired map data to determine whether the map data adequately corresponds to the current actual environment.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        29 July 2021